Citation Nr: 1735715	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-16 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease with moderate mechanical back pain, claimed as lower back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1977 to August 1980 and from November 1980 to November 1983.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his lower back disability is connected to service.

During the Veteran's May 2017 hearing, the Veteran testified that he injured his back while in Germany and that he was hospitalized for three weeks.  Additionally, in June 2013 letters, the Veteran stated that while in Germany he had an injury to his back resulting in an extensive hospital stay.

Service treatment records (STR) indicate that the Veteran was hospitalized at the U.S. Army Hospital Heidelberg (130th STA HOSP) in Germany from March 18, 1983 to April 1, 1983 and was diagnosed with acute lumbosacral strain.  However, the file does not contain inpatient (clinical) records from the Veteran's noted stay in the hospital while he was in service.  As this evidence is not in the claims file but is relevant to the issue before the Board.  A remand is necessary to obtain the evidence.  If the evidence is obtained, a new medical opinion that takes the evidence into consideration must be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain inpatient (clinical) records of treatment of the Veteran at the U.S. Army Hospital Heidelberg (130th STA HOSP) in Germany from March 18, 1983 to April 1, 1983.  Associate such records with the claims file.  

3.  Then, once these records have been obtained and associated with the claims file, refer the claims file to an examiner to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current lower back disability is related to the Veteran's in-service injury to his back.  The examiner must consider the inpatient records of treatment of the Veteran at the U.S. Army Hospital Heidelberg in Germany from March 18, 1983 to April 1, 1983, as well as other relevant evidence in the claims file, in rendering the opinion.  If that examiner is not available, provide the file to another examiner.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  Stating, alone, that it is medically impossible to establish a cause and effect relationship or to establish aggravation is insufficient.  If that is the examiner's conclusion, the examiner must explain why.

4.  Then, readjudicate the claims that are the subject of this remand. If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



